 1

 2

 3                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 4                                    AT TACOMA
 5
     KEVIN DOUGLAS DONAHOE,                             CASE NO. C19-5267 BHS
 6
                              Plaintiff,                ORDER ADOPTING REPORT
 7           v.                                         AND RECOMMENDATION

 8   SEATTLE CLERK FEDERAL COURT,
     et al.,
 9
                              Defendants.
10

11           This matter comes before the Court on the Report and Recommendation (“R&R”)

12   of the Honorable Theresa L. Fricke, United States Magistrate Judge. Dkt. 11. The Court

13   having considered the R&R and the remaining record, and no objections having been

14   filed, does hereby find and order as follows:

15           (1)   The R&R is ADOPTED;

16           (2)   Plaintiff’s motion to proceed in forma pauperis is DENIED;

17           (3)   Plaintiff’s complaint is DISMISSED without leave to amend; and

18           (4)   The Clerk shall enter JUDGMENT and close this case.

19           Dated this 3rd day of June, 2019.

20

21

22
                                                 A
                                                 BENJAMIN H. SETTLE
                                                 United States District Judge


     ORDER
